              Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 1 of 33



1    William Most (CA # 279100)
     AQUA TERRA AERIS LAW GROUP
2    828 San Pablo Ave., Ste. 115B
     Albany, CA 94706
3
     T: (650) 465-5023
4
     williammost@gmail.com

5    Garret S. DeReus (LA # 35105)*
     Andrew D. Bizer (LA # 30396)*
6    *Admitted pro hac vice
     BIZER & DEREUS, LLC
7    3319 St. Claude Ave.
     New Orleans, LA 70117
8    T: 504-619-9999; F: 504-948-9996
     gdereus@bizerlaw.com
9    andrew@bizerlaw.com
     jhammack@bizerlaw.com
10

11
     Attorneys for Plaintiffs Scott Crawford
     and Jarvis Jernigan, Jr.
12
                              IN THE UNITED STATES DISTRICT COURT
13                           THE NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
14

15
     SCOTT CRAWFORD and JARVIS                         Case No.: 3:17-cv-02664-RS
16
     JERNIGAN, JR.,
17
                    Plaintiff,
18                                                     PLAINTIFFS’ FIRST AMENDED
     vs.                                               COMPLAINT
19

20   UBER TECHNOLOGIES, INC. and RAISER,
     LLC,
21
                    Defendant
22
                    Dated this 14th day of May, 2020
23

24

25

                                 PLAINTIFFS’ FIRST AMENDED COMPLAINT - 1
               Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 2 of 33



1                   I.      INTRODUCTION
2
              1.    Scott Crawford and Jarvis Jernigan, Jr., are persons with disabilities who are
3
     deeply involved in the community of Jackson, Mississippi and its surrounding suburbs. Both
4
     Dr. Crawford and Mr. Jernigan have multiple sclerosis and use wheelchairs to get from place to
5
     place. They can do practically everything a non-disabled person can do with the appropriate
6
     accommodations for their disabilities – work, travel, and enjoy their lives. Neither of them,
7
     however, is able to drive. As a result, they rely on buses, taxis, and other services to get around
8
     the Jackson metro area.
9

10            2.    Defendants Uber Technologies, Inc. and Rasier, LLC (collectively, “Uber”)

11   provide a mobile-phone app service that allows users to call a car to drive them from point A to

12   point B for a fee. The app also allows people who own cars to sign up as drivers to provide those

13   rides.
14            3.    In some cities, Uber has options for disabled users. For example, if a user is in San
15
     Francisco, Portland, or Washington, D.C., they are shown an icon in the Uber app for “Uber
16
     Access.” By selecting that icon, those users shown options – UberASSIST and/or UberWAV.
17
     UberASSIST allows a person with a disability to hail a driver who has been specifically trained to
18
     assist riders into vehicles and who can accommodate folding wheelchairs, walkers, and scooters.
19
     UberWAV allows a person with a disability to hail a driver with a wheelchair-accessible vehicle.
20
              4.    But Uber does not make any Uber Access program available to Jackson users –
21
     even though Jackson has a metro area population nearly as large as Portland or Washington, D.C.
22

23
              5.    Unfortunately, Uber has refused to make the UberWAV program available to

24   Jackson metro users.

25

                                PLAINTIFFS’ FIRST AMENDED COMPLAINT - 2
              Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 3 of 33



1           6.      As a result of Uber’s refusal to make UberWAV available, persons with disabilities
2    in Jackson have no ability to call a wheelchair accessible vehicle or a specially trained driver
3
     through the Uber app. Even if there are drivers on the road who have such a vehicle or training,
4
     there is no way for Jackson users with a disability to find a trained driver or accessible vehicle
5
     through the app. For this reason, Dr. Crawford and Mr. Jernigan are excluded from Uber’s services.
6
            7.      Under the Americans With Disabilities Act, Uber is required to make reasonable
7
     modifications/accommodation to accommodate persons with disabilities. Uber is plainly able to
8
     do these things – as evidenced by the fact that they offer Uber Access elsewhere. Furthermore,
9
     Uber’s ability to revise their app is evident by their periodic special promotions in which they alter
10

11
     the app to connect users to puppies, cake, and donuts for a single day. Despite their clear ability

12   to alter the app, defendants have chosen not to provide any wheelchair-accessible services in

13   Jackson, Mississippi.

14          8.      As such, Uber has violated their legal obligations under the Americans With

15   Disabilities Act (“ADA”), 42 U.S.C. § 12181, et seq.
16
            9.      According to the U.S. Department of Justice, Title III lawsuits over inaccessible
17
     transportation go “to the very heart of the ADA’s goals ‘to assure equality of opportunity, full
18
     participation, independent living, and economic self-sufficiency’ for individuals with
19
     disabilities.”1 Scott and Jarvis seek here to vindicate the promises of federal and state law.
20
            II.     JURISDICTION AND PARTIES
21
            10.     Jurisdiction: This is an action for relief pursuant to Title III of the Americans With
22
     Disabilities Act, 42 U.S.C. § 12181 et seq. This Court is vested with original jurisdiction pursuant
23

24
     1
25    National Federation of the Blind of California v. Uber Technologies, Inc., N. D. Cal. 14-cv-
     4086, R. Doc. 29 at 4.
                                PLAINTIFFS’ FIRST AMENDED COMPLAINT - 3
              Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 4 of 33



1    to 28 U.S.C. § 1331 and 1343. This court is vested with supplemental jurisdiction over Plaintiff’s
2    state law claims pursuant to 28 U.S.C. § 1367 as this claim arises out of the same case or
3
     controversy as the federal claim.
4
             11.     Intradistrict Assignment: Because the claims described infra arose in the County of
5
     San Francisco, this case should be assigned to the San Francisco or Oakland Division of the
6
     Northern District of California per Local Rule 3-2(d).
7
             12.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Defendants
8
     are headquartered in San Francisco, California.
9
             13.     Plaintiff SCOTT CRAWFORD is a citizen and resident of Jackson, Mississippi.
10

11
     He uses a wheelchair for mobility. He is disabled within the meaning of the ADA. He requires

12   wheelchair accessible vehicles for transportation or other reasonable accommodations such as

13   assistance with storing his wheelchair. He uses a motorized wheelchair that cannot be folded into

14   the trunk of a car.

15           14.     Plaintiff JARVIS JERNIGAN, JR. was a citizen and resident of Clinton,
16
     Mississippi, in the Jackson metro area at the time this action was originally filed on May 9, 2017.
17
     Since that time, MR. JERNIGAN has moved to Memphis, Tennessee. However, MR. JERNIGAN
18
     frequently returns to Jackson, Mississippi to visit friends and family, attend medical appointments,
19
     and to conduct business and advocacy efforts.
20
             15.     MR. JERNIGAN uses a wheelchair or a scooter for mobility. He is disabled within
21
     the meaning of the ADA. To independently obtain transportation, he requires wheelchair
22
     accessible vehicles for transportation.
23
             16.     Defendant UBER TECHNOLOGIES, INC. is a foreign corporation, organized
24

25   under the laws of the State of Delaware, with its principal place of business located in San

                                PLAINTIFFS’ FIRST AMENDED COMPLAINT - 4
              Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 5 of 33



1    Francisco, California. Uber Technologies, Inc.’s subsidiary, Rasier, LLC is registered with the
2    Mississippi Secretary of State as business ID number 1050810.
3
            17.     Defendant RASIER, LLC is a foreign corporation, organized under the laws of
4
     the State of Delaware, with its principal place of business located in San Francisco, California.
5
     Rasier, LLC is registered with the Mississippi Secretary of State as business ID number 1050810.
6
            18.     Together, Defendants provide an extremely popular vehicles-for-hire service
7
     whereby Uber drivers pick up customers and provide them with transportation in an automobile.
8
     Defendants do not provide vehicles-for-hire services to mobility-impaired consumers in Jackson
9
     who require wheelchair-accessible transportation vehicles or other accommodating services.
10

11
                    III.    FACTS

12          A.     Plaintiffs Are Unable to Use Defendants’ Jackson App in Its Current Form

13          19.     Defendants pioneered the vehicle-for-hire market across the United States.

14   Anyone with access to a smartphone can request travel services from Defendants. Defendants’

15   customers use a smartphone application to locate, schedule, and pay for their travel. Consumers

16   enter into contracts and business relationships by contacting Defendants via electronic notification

17   using an application downloaded to their smartphone (hereinafter known as the “Uber
18
     Application”). Upon receipt of a request from a customer, Defendants then dispatch a driver and
19
     vehicle to pick up the customer for transport to their desired location. Through use of the Uber
20
     Application, consumers agree to pay for the services with a credit card via their smartphone.
21
     These charges may include safety fees, municipal fees, and other fees.
22
            20.     Unlike taxi vehicles in Jackson, where the fare rate is set by local ordinance, the
23
     fare rates for Uber customers is set by Uber according to Uber’s confidential and secret algorithm.
24
     Pursuant to Uber’s confidential and secret algorithm, Uber can charge more for its services
25

                                PLAINTIFFS’ FIRST AMENDED COMPLAINT - 5
                Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 6 of 33



1    depending on the time of day, number of drivers, or estimated profitability. The decision on the
2    price displayed on the Uber Application is set solely by Uber (and not the drivers).
3
             21.     Upon information and belief, Uber can deduct fare from a driver if a rider complains
4
     about his/her safety, the professionalism of the driver, cleanliness of the vehicle, or incorrect
5
     designation and/or charges, among other issues.
6
             22.     Upon information and belief, Uber does, or in the past has, required that riders
7
     provide a “rating” of their driver prior to the next trip; Uber requests that drivers provide a “rating”
8
     of their rider prior to the next trip. These rating facilitate the transportation experience and provide
9
     valuable data and information to Uber.
10

11
             23.     Uber has the option and ability to temporarily or permanently deactivate a rider’s

12   account.

13           24.     Uber has the option and ability to temporarily or permanently deactivate a driver’s

14   account.

15           25.     Uber has the ability to charge a rider a “post-ride” fee (i.e. a cleaning fee) at the
16
     request of a driver.
17
             26.     In nearby geographic markets—such as New Orleans, Louisiana—Uber has the
18
     ability to “geo-lock” certain locations and prevent drivers from visiting those geographic areas.
19
             27.     Upon information and belief, in the New Orleans area Uber has utilized its ability
20
     to “geo-lock” certain locations.
21
             28.     Upon information and belief, Uber has the ability to assert control over its
22
     transportation services in the Jackson metro area by geo-locking certain locations.
23
             29.     Upon information and belief, Uber has the ability to exclude drivers based on
24

25   personal features – such as how many years they have had a driver’s license in the United States.

                                 PLAINTIFFS’ FIRST AMENDED COMPLAINT - 6
              Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 7 of 33



1            30.    Upon information and belief, Uber has (or had in the past) a policy in some markets
2    against allowing individuals who have had a driver’s license in the United States for less than one
3
     year from driving for Uber.
4
             31.    As part of its operation of a transportation service, in certain markets, such as New
5
     Orleans, Louisiana, Uber provides “Hotspots” and heat maps that direct and encourage Uber
6
     drivers to make pickups in those locations. This further indicates that Uber is operating a
7
     transportation system.
8
             32.    Similarly, under the “Drivers” tab of its website, Uber provides “Safety pro-tips.”
9
     These tips include the statement that “Our team is ready to help! With 24/7 phone support, you
10

11
     can speak to one of our support specialists in the Uber Driver app. Just tap ‘HELP’ and select the

12   phone icon in the top-right corner.”

13           33.    Upon information and belief, Uber has (or had in the recent past) a policy against

14   allowing individuals with non-Louisiana license plates from driving for Uber in the New Orleans

15   area.
16
             34.    Upon information and belief, Uber assists, or has assisted, drivers with purchasing
17
     new cars via co-signing leases and/or ownership agreements (i.e.
18
     https://www.youtube.com/watch?v=5-Jx6G68Wpo).
19
             35.    Upon information and belief, Uber employs “Law Enforcement Liaison”—
20
     including at least one individual who was retired from the U.S. Marshal Services—and whose
21
     responsibilities include engaging with cities and municipalities so that Uber can work with said
22
     entities and their law enforcement.
23
             36.    Uber’s prior CEO wrote on Uber’s official blog: “We are ‘Everyone’s Private
24

25   Driver.’ We are Uber and we're rolling out a transportation system in a city near you.”

                               PLAINTIFFS’ FIRST AMENDED COMPLAINT - 7
              Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 8 of 33



1           37.    Upon information and belief, would-be drivers are required to pass a “city
2    knowledge test” and attend a brief interview with an employee of Uber. Upon information and
3
     belief, Uber has previously referred to itself as an “On– Demand Car Service.”
4
            38.    As one court summed it up:
5
            Uber is deeply involved in marketing its transportation services, qualifying and
6           selecting drivers, regulating and monitoring their performance, disciplining (or
            terminating) those who fail to meet standards, and setting prices. 2
7
            39.    Uber has explicitly declared itself to be a “transportation system” over and over
8
     again. A few examples:
9
                       A.      December 5, 2011: “We are ‘Everyone's Private Driver.’ We are Uber
10
                               and we're rolling out a transportation system in a city near you.” 3
11
                       B.      March 8, 2012: “So today could eventually be considered historical for
12                             the city of Angels because it is today that Uber LA is officially rolling
                               out its transportation system in this fine city. Now, how is some on-
13                             demand town car service calling itself a transportation system? And
                               how are a bunch of limos going to make this city better? We’ve got a
14                             bunch of examples for you, but let me start with this: for every well
                               utilized UberCar on the road, we’re taking 6 cars off the road and out of
15                             parking garages.”4
16
                       C.      June 8, 2012: Uber seeks to deliver the “World’s Finest Transportation
                                                                                                    5
                               System”
17

18                     D.      August 2, 2013: “We're finally giving this city the transportation
                               system that it deserves.”6
19
                       E.      Uber engineers’ code “will contribute to accelerating the growth of a
20                             transportation system that will directly affect the lives of more than
                               three million people every single day.”7
21
                       F.      August 22: 2014: Uber “provides the city with a more efficient
22
     2
       O'Connor v. Uber Techs., Inc., 82 F. Supp. 3d 1133, 1137 (N.D. Cal. 2015).
23   3
       https://newsroom.uber.com/take-ubers-new-logo-for-a-spin/
     4
24
       https://newsroom.uber.com/us-california/uber-la-officially-launched/
     5
       https://newsroom.uber.com/us-california/san-diego-launch/
     6
25     https://newsroom.uber.com/mexico/uber-has-launched-in-mexico-city/
     7
       https://join.uber.com/engineering
                               PLAINTIFFS’ FIRST AMENDED COMPLAINT - 8
              Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 9 of 33



1                              transportation system.”8
2                       G.     December 14, 2014: “Uber platform allows for safe and reliable rides,
                               supporting and extending New Jersey’s public transportation
3
                               system.”9
4
                        H.     June 17, 2015: “Uber is proud to support the Taxi and Limousine
5                              Commission’s revised rules which allow tech innovation to continue
                               making New York City’s transportation system more progressive for
6                              all riders and drivers and ensure that drivers and passengers are
                                                                                                10
                               protected.”
7
                        I.     July 22, 2015: “Together, we can build an even better, more reliable
8                              transportation system. This is great news for all New Yorkers,
                               including Uber riders and drivers.”11
9

10          40.     Given Paragraphs 19 through 39, Uber is a transportation system and is engaged in
11
     the provision of a transportation service and is therefore obligated to comply with the
12
     transportation statutes and regulations of the ADA, found at 42 U.S.C § 12184 and 49 C.F.R. §§
13
     37.1-105.
14
            41.     Given Paragraphs 19 through 39, as the provider of a transportation system, Uber
15
     is obligated to comply with the equivalent service standard set forth at 49 C.F.R. § 37.105.
16
            B.     Plaintiffs Are Unable to Use Defendants’ Transportation Services Due to
17
                   Uber’s Refusal to Provide a Reasonable Modification
18          42.     SCOTT CRAWFORD and JARVIS JERNIGAN, JR. desire service from vehicles
19
     for hire to run errands, attend community meetings, reach medical appointments, access medical
20
     services, engage in recreational activities, and to participate in civic engagement events.
21
     Sometimes, Plaintiffs are able to utilize public transportation services or private medical
22

23   8
       https://newsroom.uber.com/indonesia/delivering-a-new-choice-to-jakarta/
     9
24
       https://www.uber.com/blog/new-jersey/uber-improves-public-transportation-in-new-jersey/
     10
        https://newsroom.uber.com/us-new-york/statement-on-revised-tlc-rules/
     11
25      https://newsroom.uber.com/us-new-york/statement-from-uber-nyc-general-manager-josh-
     mohrer/
                               PLAINTIFFS’ FIRST AMENDED COMPLAINT - 9
              Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 10 of 33



1    transportation services. Taxi services in the Jackson metro area are generally not accessible to
2    wheelchair users such as Plaintiffs.
3
             43.    Neither SCOTT CRAWFORD nor JARVIS JERNIGAN, JR. can successfully use
4
     Defendants’ application because Uber has completely failed to provide a button, option, or icon
5
     on its Uber Application for the Jackson metro market which would allow a wheelchair user to
6
     summon an accessible vehicle.
7
             44.    Plaintiffs SCOTT CRAWFORD and JARVIS JERNIGAN, JR. are presently aware
8
     that if they tried to install and use the Uber Application that they would experience serious
9
     difficulty accessing the goods and utilizing the services offered by that service as a result of
10

11
     Defendants’ (1) failure to provide a button, option, or icon which provides access to an accessible

12   vehicle, (2) failure to provide a reasonable accommodation/modification so that Plaintiffs can fully

13   use and enjoy Uber’s transportation services, and (3) failure to ensure that a minimum number of

14   accessible vehicles in Defendants’ fleet are wheelchair-accessible.

15           45.    SCOTT CRAWFORD and JARVIS JERNIGAN, JR. have personal knowledge and
16
     are presently aware that Uber is not providing WAV service in Jackson, Mississippi. Indeed, the
17
     continued inaccessible nature of Uber’s transportation services was confirmed to SCOTT
18
     CRAWFORD and JARVIS JERNIGAN, JR. on April 1, 2020 in correspondence sent by Uber to
19
     Plaintiffs.
20
             46.     SCOTT CRAWFORD and JARVIS JERNIGAN, JR. desire to use the Uber
21
     Application, but fear that they will experience serious difficulty in utilizing the application due to
22
     the discrimination detailed herein.
23
             47.    Plaintiffs’ decisions to go out and participate in public life are based, in part, on
24

25   whether they will be able to get back home, especially for events after dark. An accessible

                                PLAINTIFFS’ FIRST AMENDED COMPLAINT - 10
               Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 11 of 33



1    transportation option through the Uber app would make SCOTT CRAWFORD and JARVIS
2    JERNIGAN, JR. more independent.
3
               48.   The ADA violations detailed herein exclude SCOTT CRAWFORD and JARVIS
4
     JERNIGAN, JR. from the programs, services, and accommodations offered by Defendants to the
5
     public.
6
               49.   Both SCOTT CRAWFORD and JARVIS JERNIGAN, JR. plan to and will attempt
7
     to use the Uber Application and Defendants’ programs, services, and accommodations in the future
8
     as patrons should those programs, services, and accommodations become wheelchair-accessible.
9
               50.   SCOTT CRAWFORD and JARVIS JERNIGAN, JR. plan on utilizing Uber’s
10

11
     transportation services by downloading and utilizing the application, when taking a ride with

12   friends, colleagues, or associates, or by requesting that a friend, colleague, or associate request a

13   ride on their behalf.

14             51.   SCOTT CRAWFORD and JARVIS JERNIGAN, JR. presently fear that they will

15   encounter the mobility-related impediments which exist within Uber’s application and
16
     transportation services.
17
               52.   Both SCOTT CRAWFORD and JARVIS JERNIGAN, JR. continue to desire to
18
     utilize Uber’s application and transportation services, but will continue to be denied access until
19
     the ADA violations detailed herein are remedied.
20
               53.   SCOTT CRAWFORD and JARVIS JERNIGAN, JR. intend to and will attempt to
21
     utilize Defendants’ programs, services, and accommodations in the future, but fear that Defendants
22
     will continue to discriminate against them by failing to bring the Uber Application and
23
     transportation services into compliance with the requirements of the ADA.
24

25

                                PLAINTIFFS’ FIRST AMENDED COMPLAINT - 11
             Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 12 of 33



1           54.     Upon information and belief, making the programs, services, and accommodations
2    offered through the Uber Application accessible to persons with mobility-related disabilities is
3
     reasonably feasible, easily accomplished, and would not place an undue burden on Defendants.
4
            55.     Upon information and belief, making the programs, services, and accommodations
5
     offered through the Uber Application accessible would provide SCOTT CRAWFORD and
6
     JARVIS JERNIGAN, JR. with an equal opportunity to participate in, or benefit from, the programs,
7
     services, and accommodations which Defendant offers to the general public.
8
            56.     SCOTT CRAWFORD and JARVIS JERNIGAN, JR. have been obligated to retain
9
     the undersigned counsel for the filing and prosecution of this action. SCOTT CRAWFORD and
10

11
     JARVIS JERNIGAN, JR. are entitled to have their reasonable attorneys’ fees, costs, and expenses

12   paid by Defendant, pursuant to 42 U.S.C. § 12205.

13          C.     Plaintiffs Requested that Uber Modify its Policies, Procedures, and Practices to
                   Provide them With Access to Uber’s Services and Uber Failed to Modify its
14                 Policies, Procedures, and Practices.

15          57.     General Order 56 of the Northern District of California requires that parties in an

16   ADA action conduct a meeting at which plaintiffs must “specify all claimed access violations and

17   the corrective actions requested of defendant.”
18
            58.     On August 15, 2017, the parties conducted a G.O. 56 meeting. At that meeting,
19
     Plaintiffs specified the corrective actions they request of Uber. To date, Uber’s service remains
20
     inaccessible to wheelchair users. Plaintiffs’ request at this meeting that Uber take corrective action
21
     constituted a request for reasonable accommodation/modification under the ADA.
22
            59.     On October 4, 2018, DR. CRAWFORD and MR. JERNIGAN, through their
23
     undersigned counsel sent Uber a letter / request entitled “Request for Reasonable Modification /
24
     Reasonable Accommodation in Jackson, Mississippi.”
25

                               PLAINTIFFS’ FIRST AMENDED COMPLAINT - 12
             Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 13 of 33



1           60.     This document was received by Uber, through its counsel, on October 4, 2018. The
2    request for reasonable accommodation / reasonable modification is attached hereto as Exhibit “A”.
3
     (hereinafter “October 4 Request”). Plaintiffs incorporate the entirety of the October 4 Request into
4
     this First Amended Complaint by reference.
5
            61.     In the October 4 Request, DR. CRAWFORD explained that he lives and resides in
6
     Jackson. MR. JERNIGAN explained that he lives in Memphis, but regularly and frequently travels
7
     to Jackson for business, family occasions, medical appointments, and to visit friends. Plaintiffs
8
     explained that they are persons with disabilities, along with the nature of their disabilities and their
9
     usage of motorized wheelchairs.
10

11
            62.     DR. CRAWFORD and MR. JERNIGAN re-explained in the October 4 Request

12   that their motorized wheelchairs cannot be folded and stored in the trunk of a car. Instead, to utilize

13   vehicular transportation, DR. CRAWFORD and MR. JERNIGAN require a Wheelchair

14   Accessible Vehicle (“WAV”).

15          63.     DR. CRAWFORD and MR. JERNIGAN re-explained in the October 4 Request
16
     that in Jackson, Mississippi Uber offers services including UberX and UberXL. DR. CRAWFORD
17
     and MR. JERNIGAN explained that they cannot hail a WAV through Uber’s application. DR.
18
     CRAWFORD and MR. JERNIGAN explained that have assembled a substantial body of evidence
19
     that shows that Uber Technologies, Inc. and Rasier, LLC are operating a transportation network
20
     and exert control over their drivers. The more Uber Technologies, Inc. and Rasier, LLC are
21
     operating a transportation network and are controlling their drivers, then the more the drivers are
22
     operating “as an extension of Uber.” See Crawford v. Uber Technologies, Inc., No. 3:17-cv-02664-
23
     RS, R. Doc. 80, pp. 7. Further, “nothing in Section 12184 requires that an entity own or lease its
24

25

                                PLAINTIFFS’ FIRST AMENDED COMPLAINT - 13
              Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 14 of 33



1    own vehicles in order to qualify as a private entity providing taxi services within the meaning of
2    the statute.” Id.”
3
             64.     DR. CRAWFORD and MR. JERNIGAN explained in the October 4 Request that
4
     they have amassed substantial evidence that Uber Technologies, Inc. and/or Rasier, LLC are
5
     providing WAV service or other reasonable accommodations in other cities, but not in Jackson.
6
     For example, in San Francisco an individual can easily open the Uber Application, select the option
7
     “UberWAV” and hail an UberWAV. While the wait time might be longer, there are vehicles
8
     available on demand. Indeed, even undersigned counsel Garret DeReus took a screenshot of this
9
     service on September 20, 2018.12 The same service is being provided by Uber in Chicago, Illinois;
10

11
     in New York, New York; and Washington, D.C., among others.

12           65.     DR. CRAWFORD and MR. JERNIGAN explained in the October 4 Request that

13   in other locations, Uber has utilized a variety of methodologies to provide WAV service. It would

14

15

16

17

18

19

20

21

22

23

24

25
     12

                               PLAINTIFFS’ FIRST AMENDED COMPLAINT - 14
             Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 15 of 33



1    appear from public records that in Chicago, Illinois Uber has run promotions seeking the retention
2    of drivers with WAVs; according to news reports, Uber has been working with drivers and rental
3
     and leasing partners over the past year to expand its fleet and now has 65 WAVs on the road
4
     available through the app.13 According to other reports, Uber has dispatched a fleet of more than
5
     60 WAVs onto the streets of Philadelphia. 14 Clearly, Uber has the ability to utilize its nearly
6
     infinite resources to develop accessibility options that make its service meaningfully accessible to
7
     individuals with disabilities.
8
            66.     DR. CRAWFORD and MR. JERNIGAN explained in the October 4 Request that
9
     Uber has been under an obligation to change its policies/practices without sending a letter such as
10

11
     this one. Uber should have already changed its operational policy and made its services accessible

12   to persons with disabilities.

13          67.     Following all this explanation, in the October 4 Request DR. CRAWFORD and

14   MR. JERNIGAN requested that Uber Technologies, Inc. and Rasier, LLC cease violating the ADA

15   and utilize their resources, internal knowledge, and business know-how to change their operational
16
     policies and provide WAV service in Jackson, Mississippi and its surrounding areas.
17
            68.     DR. CRAWFORD and MR. JERNIGAN then stated that they expected that, within
18
     seven (7) days of receipt of this letter, that Uber will begin providing WAV service in Jackson,
19
     Mississippi.
20
            69.     In the October 4 Request DR. CRAWFORD and MR. JERNIGAN requested that,
21
     within seven days of Uber receipt of the letter, that Uber would ensure that a fleet of approximately
22
     20-60 WAVs are available in Jackson.
23

24   13
        http://www.chicagotribune.com/news/local/breaking/ct-uber-handicapped-accessibility-0720-
25   20170719-story.html
     14
        https://www.phillymag.com/business/2017/07/06/uber-lyft-wheelchair-accessible-wav/
                                PLAINTIFFS’ FIRST AMENDED COMPLAINT - 15
               Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 16 of 33



1           70.      In the October 4 Request DR. CRAWFORD and MR. JERNIGAN explained that
2    this fleet size is less than the fleet size of accessible vehicles Uber provides in Chicago and
3
     Philadelphia.
4
            71.      In the October 4 Request DR. CRAWFORD and MR. JERNIGAN explained that
5
     Uber has had sufficient of time, opportunity, and notice of the need to provide WAV service in
6
     Jackson, Mississippi.
7
            72.      In the October 4 Request DR. CRAWFORD and MR. JERNIGAN explained that
8
     they do not possess the expertise to tell Uber how it must change its internal business practices and
9
     operations to provide WAV service in Jackson. Plaintiffs further explained that ADA does not
10

11
     require them to tell Uber how to run its business.

12          73.      In the October 4 Request, DR. CRAWFORD and MR. JERNIGAN requested, as

13   an interim step, that Uber “immediate turn on the ‘UberWAV’ option in Jackson, Mississippi.”

14          74.      In the October 4 Request DR. CRAWFORD and MR. JERNIGAN requested that

15   any UberWAV service Uber provide in Jackson meet the equivalency standard of 49 C.F.R. §
16
     37.105.
17
            75.      In the October 4 Request DR. CRAWFORD and MR. JERNIGAN explained that,
18
     given Uber’s recent $72 billion valuation, they were confident that Uber could use its resources
19
     and problem-solving abilities to bring itself into compliance with the law without further delay.
20
            76.      Despite the October 4 Request, Uber did not make its service accessible on October
21
     11, 2018.
22
            77.      Upon information and belief, Uber services in Jackson remains in the same
23
     condition as it was when Plaintiffs made the October 4 Request.
24

25

                               PLAINTIFFS’ FIRST AMENDED COMPLAINT - 16
             Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 17 of 33



1           78.     To date, five hundred and ninety (590) days after receiving the October 4 Request,
2    and one thousand and five (1,005) days after the G.O. 56 meeting, Uber has not made its service
3
     accessible in Jackson, Mississippi or otherwise complied with Plaintiffs’ request for reasonable
4
     accommodation / reasonable modification.
5
            79.     On October 11, 2018, Uber’s attorney sent Plaintiffs correspondence stating that
6
     Uber “is considering Mr. Crawford and Mr. Jernigan’s requests.”
7
            80.     According to Uber, “That process will take some time, particularly in light of the
8
     sweeping nature of the requests. Once Uber has had sufficient time to look into these issues and
9
     make decisions, we will follow up with a detailed, substantive response. We expect this process
10

11
     to take a few weeks, but we will get back to you as soon as possible.”

12          81.     By failing to make its service accessible within seven days, Uber denied Plaintiffs’

13   request for reasonable accommodation / request for reasonable accommodation.

14          82.     Uber completely failed to explain why it would need “a few weeks” to consider

15   whether to bring itself into compliance with the ADA and stop discriminating against individuals
16
     with disabilities. This failure is especially egregious given that this lawsuit was originally filed on
17
     May 9, 2017 and, therefore, Uber has had one thousand and ninety-five (1,095) days since the
18
     original complaint was filed to “consider” how to make its service accessible in Jackson,
19
     Mississippi.
20
            83.     As of the time of the filing of this First Amended Complaint, Uber has now had
21
     five hundred and ninety (590) days to provide DR. CRAWFORD and MR. JERNIGAN’s
22
     requested reasonable accommodation/modification.
23
            84.     On May 1, 2020, Uber responded to DR. CRAWFORD and MR. JERNIGAN’s
24

25   request for reasonable accommodation/modification. See Exhibit “B.”

                                PLAINTIFFS’ FIRST AMENDED COMPLAINT - 17
             Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 18 of 33



1           85.      In its response letter, Uber states that it “aspires to be able to enable a WAV option
2    in even more markets, including Jackson, in the future, if it makes sense from a business
3
     perspective…”
4
            86.      At no point in its letter did Uber state that it had or would be turning on the
5
     UberWAV option in Jackson, Mississippi.
6
            87.      At no point in its letter did Uber state that it had or would be changing its policies
7
     or that it would provide WAV service in Jackson, Mississippi and its surrounding areas.
8
            88.      Uber failed to provide any sort of reasonable accommodation. Uber simply
9
     provided a list of other transportation providers that have taken steps to provide some level of
10

11
     accessible service to persons with disabilities.

12          89.      One of these providers is “Taxi Tim” who, upon information and belief, is a one or

13   two-person operation.

14          90.      If a one or two-person company can provide wheelchair accessible service, it is

15   clearly reasonable for Uber—a transportation company with a multibillion-dollar valuation and
16
     thousands of employees—to make its service accessible.
17
            91.      In fact, as is set below, Uber has a variety of methodologies, practices, and
18
     procedures that it could be utilizing in Jackson to make its service accessible – but Uber has
19
     completely failed to implement these services in Jackson.
20
            92.      Even worse, the evidence shows that Uber’s failure to make its service accessible
21
     in “secondary markets” such as Jackson is the result of Uber’s focus on other, non-accessibility
22
     related challenges.
23

24

25

                                PLAINTIFFS’ FIRST AMENDED COMPLAINT - 18
             Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 19 of 33



1           D.     Uber’s History of App Modifications
2           93.     Upon information and belief, modification of the programs, services, and

3    accommodations offered through the Uber Application could be easily accomplished, as is
4    evidenced by the various promotions and modifications which are commonly made by Defendants
5
     during the regular course of their operations.
6
            94.     On January 5, 2015, Defendants ran a promotion in New Orleans known as “Uber
7
     King Cakes.” During this promotion, the Uber Application would display a small King Cake.15
8
     Customers could select this “King Cake” icon and have drivers deliver a King Cake to them for a
9
     fee. This change to Defendants’ Uber Application was only present for one day. At the conclusion
10
     of the promotion, Defendants restored the Uber Application to its original state.
11
            95.     On Thursday, August 27, 2015, in Philadelphia, Pennsylvania Defendants ran a
12

13   promotion known as “UberPUPPIES.”16 During this promotion customers could utilize the Uber

14   Application to have drivers deliver a live Puppy to their office for “15 minutes of puptastic

15   playtime.” Upon information and belief, at the end of the “UberPUPPIES” promotion, the Uber

16   Application returned to its original state.

17          96.     On April 13, 2016, in New Orleans, Defendants ran a promotion known as
18
     “UberDONUTS.”17 From 10:00am to 12:00pm, users could select a donut icon in their Uber app
19
     to have a driver deliver two free donuts to their door. At the end of the “UberDONUTS” promotion,
20
     the Uber Application returned to its original state.
21

22

23

24   15
        See Exhibit “C.”
25
     16
        See Exhibit “D.”
     17
        https://newsroom.uber.com/us-louisiana/uberversary-donuts-on-demand/
                                PLAINTIFFS’ FIRST AMENDED COMPLAINT - 19
             Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 20 of 33



1           97.      The above examples demonstrate how easy it would be for Defendants to provide
2    a wheelchair-accessible icon or button on its Uber Application for the Jackson metro market, as it
3
     does in other cities. Despite the ease with which Defendants could make its service available to
4
     persons in a wheelchair, Defendants have intentionally chosen to not provide services to persons
5
     in wheelchairs in Jackson.
6
            98.      In some limited locations, Defendants have installed an icon on its Uber
7
     Application in an attempt to comply with the ADA. In some cities, including San Francisco, Los
8
     Angeles, Portland, and Washington D.C., Defendants have installed on its Uber Application an
9
     icon known as Uber Access. (See Figure One, infra.).
10

11

12

13

14

15

16

17

18
                   Fig. 1: An image of Uber Access, available in some cities – but not Jackson, MS.
19
                                             (Source: https://newsroom.uber.com/canada/uberwav/)
20
            99.      Once a user selects the Access icon, one or two of two options appear: UberASSIST
21
     and UberWAV.
22
            100.     UberASSIST, according to Defendants, “is designed to provide additional
23

24   assistance to seniors and people with disabilities. Driver-partners are specifically trained by Open

25

                                  PLAINTIFFS’ FIRST AMENDED COMPLAINT - 20
             Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 21 of 33



1    Doors Organization to assist riders into vehicles and can accommodate folding wheelchairs,
2    walkers, and scooters.”18
3
            101.    However, according to Defendants, “Note: ASSIST vehicles do not have accessible
4
     ramps.”19
5
            102.    Persons who use an electric wheelchair are unable to use UberASSIST as they
6
     require a vehicle equipped with a ramp or a lift.
7
            103.    Further, according to a Technical Assistance Manual published by the Department
8
     of Justice, carrying a person with a disability is contrary to the goals of the ADA.20 Thus, the “extra
9
     hand” provided by Defendants’ UberASSIST service merely perpetuates paternalistic
10

11
     discrimination instead of providing independent access.

12          104.    Upon information and belief, in San Francisco, Los Angeles, and other cities,

13   Defendants offers UberWAV, which provides wheelchair accessible vehicles.

14          105.    Upon information and belief, Defendants can remove their accessible icons at any

15   time, thereby creating a significant need for injunctive relief. On September 2, 2014, Defendants
16
     issued a press release stating that it was offering disabled accessible services in Houston, Texas.
17
            106.    Upon information and belief, Defendants began offering service in Houston, Texas
18
     called UberACCESS.
19
            107.    As of May 6, 2017, the Uber Application for Houston, Texas does not feature or
20
     display UberACCESS. (See Figure 2, Infra).
21

22

23   18
        See Exhibit “E.”
     19
24
        Id.
     20
        See The Americans with Disabilities Act, Title II Technical Assistance Manual,
25   http://www.ada.gov/taman2.html “Carrying is contrary to the goal of providing accessible
     programs, which is to foster independence.” Last accessed on 1/21/2016.
                                 PLAINTIFFS’ FIRST AMENDED COMPLAINT - 21
             Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 22 of 33



1

2

3

4

5

6

7

8

9

10

11

12
                 Fig. 2: An image of Uber’s app available in Houston, Texas as of May 6, 2017.
13
                                          (Source: Screenshot taken by plaintiff’s counsel)
14
            108.     Upon information and belief, Defendants either discontinued its UberACCESS
15
     service in Houston, Texas or no longer publicly displays the UberACCESS option. This
16

17
     demonstrates that Defendants have the capability to reduce or eliminate its accessibility options at

18   will, and evidences the need for injunctive relief.

19          109.     On information and belief, when a driver with a wheelchair-accessible vehicle in a

20   city without UberWAV contacts Uber, they are told that they cannot participate in UberWAV.

21          E.      Uber’s Accessibility Efforts in Other Markets Demonstrates that it would be
                    Reasonable for Uber to Make its Service in Jackson Accessible. Uber has
22
                    Chosen Not to Do So as a Result of its Focus on Other Business Issues.
23          110.     In other cities, there is a wide range of ways Uber works with the owners of WAVs
24
     to integrate said vehicles into its transportation system.
25

                                 PLAINTIFFS’ FIRST AMENDED COMPLAINT - 22
                Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 23 of 33



1           111.
2

3
            112.
4

5

6

7
            113.
8

9

10

11
            114.     Uber could make a public “request for providers” in Jackson and see what

12   companies apply.

13          115.     Upon information and belief, Uber has not made a public posting for providers in

14   Jackson area.

15          116.     In addition to directly entering into contract with WAV providers, Uber also
16
     provides incentives to the drivers of WAVs in other cities.
17
            117.
18

19

20
            118.     In at least one market in October of 2017, Uber was offering $18 per WAV trip to
21
     drivers.
22
            119.     In at least one market in October of 2017, Uber was offering $10 to $12 per trip,
23
     plus the driver could keep all fees.
24

25

                                PLAINTIFFS’ FIRST AMENDED COMPLAINT - 23
             Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 24 of 33



1           120.    In an electronic communication believed to be dated August 5, 2016, Julia Winkler
2    Jacobson of Uber documented that Uber has many business incentives to provide WAV service,
3
     stating “Launching WAV proactively can help us get ahead of costly regulations, facilitate airport
4
     agreements, and pave the way for ridesharing regulations Waiting to launch WAV increases the
5
     chances of % fleet mandates, required 24/7 service and accessibility surcharges.”
6
            121.    According to a July 20, 2017 public post on the website UberPeople.NET, an uber
7
     driver received a promotional email from Uber stating the following:
8
            Why drive with uberWAV?
9
            When driving with uberWAV in Chicago, you'll:*
10
                •   Keep the Uber Service Fee with uberWAV
11              •   Receive $1,000 after you complete your first trip in a qualifying wheelchair-
12                  accessible vehicle

13
                •   Receive an additional $95 per week, when you complete 40 trips and are online for
                    35 hours in that week
14
                •   Gain access to a wheelchair-accessible vehicle through our lease partnerships.
15
                •   Receive uberX and uberWAV trip requests.
16          122.    Upon information and belief, Uber sent the above promotional email to drivers
17   and/or other persons in the Chicago area.
18
            123.    Further, based on a screenshot of Uber’s website taken on or about April 16, 2018,
19
     at the URL www.uber.com/driver/services/uberwav, Uber has advertised that individuals who
20
     drive a WAV in New Orleans can “Earn $1000 for your first 150 trips guaranteed in New
21
     Orleans.XXXXX”21
22

23

24

25
     21
       See Exhibit “F” (There is a superscript on the exhibit, but the superscript is unreadable due to
     pixelization).
                               PLAINTIFFS’ FIRST AMENDED COMPLAINT - 24
              Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 25 of 33



1             124.   In totality, the aforementioned emails, incentive programs, contracts, and service
2    agreement demonstrate that Uber has numerous incentives and methodologies for the provision of
3
     WAV service. Uber’s utilization of these incentives and methodologies in Jackson would be a
4
     natural, consistent, and cohesive part of its overall strategy. Uber’s failure to adopt the policies,
5
     procedures, and practices necessary for the provision of WAV service in Jackson constitutes facial
6
     discrimination.
7
              125.   An internal Uber team or group was formed with the name “WC UberWAV Strike
8
     Team.”
9
              126.   Despite knowing that making its service accessible is reasonable and required, Uber
10

11
     has prioritized its focus on other business interests.

12            127.   For example, according to an electronic communication on the “WC UberWAV

13   Strike Team”, on what is believed to be dated November 16, 2015, Christopher Ballard of Uber

14   stated “Given all of the other issues we’re dealing with during this regulatory session, it appears

15   that WAV will be addressed next year. I’ll address the group if this thinking changes.”
16
              128.   Upon information and belief, Mr. Ballard was discussing Uber’s WAV service
17
     generally.
18
              129.   Despite saying that WAV would be addressed “next year,” almost three years later
19
     WAV service is still not available in Jackson.
20
              130.   Indeed, on what is believed to be August 5, 2016, Julia Winkler Jacobson of Uber
21
     sent out an email stating: “WAV is consistently unreliable, there’s no standardized launch
22
     approach across cities.”
23
              131.
24

25
             Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 26 of 33



1

2

3

4

5
            132.
6

7
                                              .
8
            F.      Uber is Obligated to Provide an Equivalent Level of Service to Individuals who
9                   Use Wheelchairs.
10          133.    From approximately 2015 until January 30, 2018 Uber operated in various markets
11   in conjunction with a subsidiary company known as Xchange Leasing, LLC.
12
            134.    Through this company, Uber worked with drivers to help said individuals obtain a
13
     new vehicle.
14
            135.    In response to a request for production of documents asking Uber to provide “Any
15
     documents showing the range of vehicles which Xchange Leasing, LLC has entered into leading
16
     agreement with drivers since October 1, 2015.” In response, Uber produced a document, attached
17
     as Exhibit “G”, which shows that Xchange Leasing entered into leasing agreements with
18
     approximately 130 “new vans.”
19

20          136.    These new vans were leased in the following states: Virginia, Texas, Pennsylvania,

21   Illinois, and Maryland.

22          137.    By having new vans in its transportation system, Uber triggered the requirements

23   of 49 C.F.R. § 37.103(d), including the requirement that these new vans either be accessible or
24   that Uber’s overall transportation service meet the equivalent service requirement.
25
            138.    Upon information and belief, even if Xchange Leasing, LLC was not controlled by
                               PLAINTIFFS’ FIRST AMENDED COMPLAINT - 26
             Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 27 of 33



1    Uber, Uber’s partnership with Xchange Leasing, LLC demonstrates that Uber has reasonable
2    options it can utilize put WAVs on the road and make its service meaningfully accessible.
3
            139.    On or about January 30, 2018, Uber, Xchange Leasing, and a company known as
4
     Fair announced that the portfolio of Xchange Leasing had been purchased by Fair.22
5
            140.    According to the press release “Fair will be the exclusive long-term vehicle
6
     solutions partner to Uber in the U.S. for drivers seeking vehicle access for 30 days or longer, and
7
     together the companies will work to develop customized new offerings that fit the needs of drivers,
8
     as well as integrations into Uber's products for drivers.”
9
            141.    Upon information, despite the fact that Uber could be working with its exclusive
10

11
     partner Fair, Uber has not taken steps to make its service in Jackson meaningfully accessible.

12          142.    Upon information and belief, even if there is no regulatory requirement that

13   explicitly requires Uber to meet the equivalency standard, providing an equivalent level of service

14   for   individuals   with    disabilities      who   use   wheelchair   would   be   a   reasonable

15   accommodation/modification.
16
            IV.     CAUSE OF ACTION
17
                                    VIOLATION OF TITLE III
18                         OF THE AMERICANS WITH DISABILITIES ACT

19          143.    Plaintiffs re-allege and incorporate by reference the above allegations set forth in

20   the Complaint as if fully set forth herein.

21          144.    Title III of the ADA prohibits discrimination against persons with disabilities by
22   places of public accommodation and by private entities providing certain services, including
23
     specified public transportation services. Spector v. Norwegian Cruise Line Ltd., 545 U.S. 119, 128
24
     22
25     https://www.prnewswire.com/news-releases/fair-and-uber-announce-strategic-partnership-fair-
     acquires-xchange-leasing-portfolio-300589935.html (last accessed October 8, 2018).
                                PLAINTIFFS’ FIRST AMENDED COMPLAINT - 27
             Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 28 of 33



1    (2005) (“Title III of the ADA prohibits discrimination against the disabled in the full and equal
2    enjoyment of public accommodations, 42 U.S.C. § 12182(a), and public transportation services, §
3
     12184(a).”); 42 U.S.C. § 12182 (“Prohibition of discrimination by public accommodations”); 42
4
     U.S .C. § 12184 (“Prohibition of discrimination in specified public transportation services
5
     provided by private entities”).
6
            145.     “The term ‘specified public transportation’ means transportation by bus, rail, or any
7
     other conveyance (other than by aircraft) that provides the general public with general or special
8
     service (including charter service) on a regular and continuing basis.” 42 U.S.C. § 12181(10).
9
     Public transportation services include “demand responsive systems,” which means “any system of
10

11
     providing transportation of individuals by a vehicle, other than a system which is a fixed route

12   system.” 42 U.S.C. § 12181(3).

13          146.     In addition, regulations promulgated by the United States Secretary of

14   Transportation provide that: “No entity shall discriminate against an individual with a disability in

15   connection with the provision of transportation service.” 49 C.F.R. § 37.5(a).
16
            147.     Defendants provide a demand responsive transportation system as defined by 42
17
     U.S.C. § 12181. Defendants have been held to be a covered entity under Title III of the ADA.
18
     See, e.g., Ramos v. Uber Technologies, 2015 WL 758087 at *5-6 (W.D. Tex., Feb. 20, 2015).
19
            148.     Under Section 12184(a)(2) of the ADA, discrimination includes the failure of
20
     an entity to:
21
            (A)      make reasonable modifications consistent with those required under section
22

23
                     12182(b)(2)(A)(ii) of this title;

24

25

                                PLAINTIFFS’ FIRST AMENDED COMPLAINT - 28
              Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 29 of 33



1            149.       Under Section 12182(b)(2)(C)(i) of the ADA, discrimination can also include: “a
2    failure of a private entity which operates a demand responsive system and which is not subject to
3
     section 12184 of this title to operate such system so that, when viewed in its entirety, such system
4
     ensures a level of service to individuals with disabilities, including individuals who use
5
     wheelchairs, equivalent to the level of service provided to individuals without disabilities.”
6
             150.       “Equivalent” is defined under the ADA’s regulations at 49 CFR § 37.105 to mean
7
     “equivalent to the service provided other individuals with respect to the following service
8
     characteristics:
9
             (a)     (1) Schedules/headways (if the system is fixed route);
10
                     (2) Response time (if the system is demand responsive);
11
             (b) Fares;
             (c) Geographic area of service;
12           (d) Hours and days of service;
             (e) Availability of information;
13           (f) Reservations capability (if the system is demand responsive);
             (g) Any constraints on capacity or service availability;
14           (h) Restrictions priorities based on trip purpose (if the system is demand responsive).

15           151.       Defendants and their service providers have failed to provide any mechanism by
16
     which to adequately serve individuals with mobility-related disabilities such as Plaintiffs or others
17
     similarly situated. Moreover, Defendants have refused to make reasonable accommodations in
18
     policies, practices, and procedures to allow full use and enjoyment of their transportation services
19
     by Plaintiffs.
20
             152.       Defendants have discriminated and are discriminating against Plaintiffs in violation
21
     of the ADA by failing to provide accessible transportation services.
22
             153.       Defendants continue to discriminate against the Plaintiffs by failing to make
23
     reasonable modifications in policies, practices or procedures, when such modifications are
24

25   necessary to afford accessible transportation services to individuals with disabilities;.

                                   PLAINTIFFS’ FIRST AMENDED COMPLAINT - 29
             Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 30 of 33



1           154.    Plaintiffs have been injured by the discrimination they encountered when they were
2    excluded from using Defendants’ transportation services and they continue to be injured by their
3
     inability to patronize Defendants’ services. They have additionally been injured by the stigma of
4
     Defendants’ discrimination.
5
            155.    Plaintiffs’ injuries are traceable to Defendants’ discriminatory conduct, policies, or
6
     lack of policies alleged herein and will be redressed by the relief requested. Plaintiffs have been
7
     injured and will continue to be injured by Defendants’ failure to comply with the ADA and
8
     Defendants’ ongoing, continued acts of discrimination.
9
            156.    Defendants have control over their drivers’ ADA compliance. For example, a
10

11
     term of the contract between Uber and its drivers bars drivers from denying users who have service

12   animals:

13          You understand and agree that you have a legal obligation under the
            Americans with Disabilities Act and similar state laws to transport Users with
14          Service Animals (as defined by applicable state and federal law), including
            guide dogs for the blind and visually impaired Users, and there is no exception
15          to this obligation for allergies or religious objections. Your knowing failure
            to transport a User with a Service Animal shall constitute a material breach
16
            of this Agreement. You agree that a “knowing failure” to comply with this
            legal obligation shall constitute either: (1) a denial of a ride where you state
17
            the denial was due to a Service Animal; or (2) there is more than one (1)
18          instance in which a User or the companion of a User alleges that you cancelled
            or refused a ride on the basis of a Service Animal.
19
            157.    The Uber contract with drivers does not, however, have a provision barring drivers
20
     from denying service to wheelchair users.
21
            158.    As a result of their inability to use Defendants’ services, Plaintiffs are suffering
22
     irreparable harm.
23
            159.    Although Plaintiffs have not downloaded or used the Uber Application, Title III of
24

25   the ADA does not “require a person with a disability to engage in a futile gesture if such person

                               PLAINTIFFS’ FIRST AMENDED COMPLAINT - 30
             Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 31 of 33



1    has actual notice that a person or organization covered by this subchapter does not intend to comply
2    with its provisions.” 42 U.S.C. § 12188; Pickern v. Holiday Quality Foods, Inc., 293 F.3d 1133,
3
     1136–37 (9th Cir.2002) (“under the ADA, once a plaintiff has actually become aware of
4
     discriminatory conditions existing at a public accommodation, and is thereby deterred from
5
     visiting or patronizing that accommodation, the plaintiff has suffered an injury,” and “[s]o long as
6
     the discriminatory conditions continue, and so long as a plaintiff is aware of them and remains
7
     deterred, the injury under the ADA continues”).
8
            160.    Here, Plaintiffs have been excluded from Defendants’ services as a result of
9
     Defendants’ refusal to provide a reasonable accommodation/modification, as is outlined above.
10

11
     Defendants’ refusal to provide service to people with disabilities in Jackson is a topic of

12   conversation among Plaintiffs’ community. Plaintiffs have researched online and found that

13   UberACCESS, UberASSIST, and UberWAV are offered in other cities but not in Jackson.

14          161.    Plaintiffs possess smart phones, credit cards, and money such that they could sign

15   up as Uber users. However, Plaintiffs have experienced the humiliation of past denials of services,
16
     including transportation services, in other contexts, and so chose not to engage in a process they
17
     know to be futile with Uber.
18
            162.    Pursuant to 42 U.S.C. § 12188, this Court has authority to grant Plaintiffs’
19
     injunctive relief, including an Order that Defendants’ transportation services are in violation of the
20
     ADA and requiring Defendants’ to alter the Uber Application to make it accessible to and useable
21
     by individuals with mobility disabilities to the full extent required by Title III of the ADA.
22
            VI.     RELIEF REQUESTED
23
                    WHEREFORE, Plaintiffs demand judgment against Defendants, and request the
24

25   following relief:

                               PLAINTIFFS’ FIRST AMENDED COMPLAINT - 31
          Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 32 of 33



1    A.   That this Court declare that Defendants’ policies, procedures, and services have been
2         provided in a discriminatory manner which violates the ADA;
3
     B.   That this Court declare that Defendants failed to provide Plaintiffs with a reasonable
4
          accommodation/modification;
5
     C.   That this Court Order injunctive relief to require Defendants to bring their application
6
          and transportation services into compliance and remain in compliance with the
7
          requirements of the ADA;
8
     D.   That this Court supervise the injunctive relief entered and ensure that Uber complies with
9
          the requested injunctive relief within a reasonable period of time, to be determined by
10

11        this Court;

12   E.   That this Court award reasonable attorneys’ fees and costs (including expert fees) and other

13        expenses of suit; and

14   F.   That this Court award such other and further relief as it deems necessary, just, proper, and
15        appropriate.
16

17
                                  Respectfully submitted, this the twenty-first day of May, 2020,
18
                                  By Plaintiffs, by and through their counsel,
19

20                                                      /s/ Garret S. DeReus
                                                        Bizer & DeReus, LLC
21                                                      Garret S. DeReus (LA # 35105)*
                                                        gdereus@bizerlaw.com
22                                                      Andrew D. Bizer (LA # 30396)*
                                                        andrew@bizerlaw.com
23                                                      *Admitted pro hac vice
                                                        3319 St. Claude Ave.
24                                                      New Orleans, LA 70117
                                                        T: 504-619-9999; F: 504-948-9996
25

                            PLAINTIFFS’ FIRST AMENDED COMPLAINT - 32
     Case 3:17-cv-02664-RS Document 135 Filed 05/21/20 Page 33 of 33



1                                        ***AND***
2                                        /s/ William Most
                                         William Most (CA # 279100)
3
                                         AQUA TERRA AERIS LAW GROUP
4
                                         828 San Pablo Ave., Ste. 115B
                                         Albany, CA 94706
5                                        Phone: (916) 202-3018
                                         Email: williammost@gmail.com
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                  PLAINTIFFS’ FIRST AMENDED COMPLAINT - 33
